Citation Nr: 0810922	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  04-05 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
and degenerative disc disease of the lumbar spine, claimed as 
secondary to service-connected pes planus. 

2.  Entitlement to service connection for a left knee 
disability, claimed as secondary to service-connected pes 
planus. 

3.  Entitlement to service connection for a right knee 
disability, claimed as secondary to service-connected pes 
planus. 

4.  Entitlement to service connection for a left hip 
disability, claimed as secondary to service-connected pes 
planus. 

5.  Entitlement to service connection for a right hip 
disability, claimed as secondary to service-connected pes 
planus. 




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of July 2003 and August 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Togus, Maine.

Procedural history 

The veteran served on active duty in the United States Army 
from November 1943 to May 1946 and from October 1950 to 
November 1951. 

The veteran was granted service connection for bilateral pes 
planus in a June 1946 rating decision.  The same decision 
also denied service connection for lumbosacral strain on a 
direct basis.  The veteran did not appeal this decision. 

After receiving additional service records, the RO 
readjudicated the veteran's claim of entitlement to service 
connection for a lumbosacral strain in March 1949.  His claim 
was once again denied and he did not initiate an appeal. 

In October 2002 the veteran filed a claim seeking entitlement 
to service connection under 38 C.F.R. § 3.310 for a bilateral 
hip, bilateral knee and a low back condition.  His bilateral 
knee and bilateral hip disability claims were denied by the 
RO in a July 2003 rating decision.  His claim of entitlement 
to service connection for a low back disability as secondary 
to service-connected pes planus was denied in an August 2003 
rating decision.  The veteran has timely perfected an appeal 
as to these issues. 

In September 2006 the Board remanded the veteran's case for 
further evidentiary development.  After the requested 
development was completed, a supplemental statement of the 
case (SSOC) was issued by the VA Appeals Management Center 
(AMC) in December 2007 in which the veteran's claims were 
again denied.  The case is once again before the board. 
 
The issue of entitlement to service connection for a right 
hip disability, claimed as secondary to pes planus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.

Issues not on appeal 

In the above-mentioned July 2003 rating decision, the RO 
increased the veteran's service-connected pes planus 
disability rating from 10 percent disabling to 30 percent 
disabling.  The veteran has not, to the Board's knowledge, 
expressed dissatisfaction with that decision.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 
U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

Furthermore, following the Board's September 2006 remand, the 
RO granted the veteran's claim of entitlement to service 
connection for a left and right ankle disability, as 
secondary to pes planus.  A 10 percent disability was 
assigned for each ankle.  The veteran has not, to the Board's 
knowledge, expressed dissatisfaction with this decision.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].

FINDINGS OF FACT

1.  The competent medical evidence of record does support a 
conclusion that the veteran's degenerative disc and 
degenerative joint disease of the lumbar spine is caused by 
or aggravated by his service-connected pes planus. 

2.  The competent medical evidence of record does support a 
conclusion that the veteran's left knee disability is caused 
by or aggravated by his service-connected pes planus. 

3.  The competent medical evidence of record does support a 
conclusion that the veteran's right knee disability is caused 
by or aggravated by his service-connected pes planus. 

4.  The competent medical evidence of record does support a 
conclusion that the veteran's left hip disability is caused 
by or aggravated by his service-connected pes planus. 


CONCLUSIONS OF LAW

1.  Degenerative disc and degenerative joint disease of the 
lumbar spine is not due to or aggravated by the veteran's 
service-connected pes planus.  38 C.F.R. § 3.310 (2007).

2.  A left knee disability is not due to or aggravated by the 
veteran's service-connected pes planus.  38 C.F.R. § 3.310 
(2007).

3.  A right knee disability is not due to or aggravated by 
the veteran's service-connected pes planus.  38 C.F.R. § 
3.310 (2007).

4.  A left hip disability is not due to or aggravated by the 
veteran's service-connected pes planus.  38 C.F.R. § 3.310 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for a 
bilateral hip and knee disability as well as service 
connection for degenerative joint and degenerative disc 
disease of the lumbar spine, all claimed as secondary to his 
service-connected pes planus. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

Stegall concerns

In September 2006, the Board remanded the veteran's case for 
further evidentiary and procedural development.  
Specifically, the Board requested that: 1) the veteran should 
receive a corrective VCAA notice letter; 2) the veteran 
should submit or identify additional any treatment records; 
3) an examination of the veteran's spine should be conducted 
and a medical opinion should be obtained; 4) a examination of 
the veteran's right knee, left knee and left hip should be 
performed and a medical opinion should be obtained; 5) the 
veteran's claims folder should be reviewed to ensure the 
requested development has occurred, and; 6) the veteran's 
claims should be readjudicated and a SSOC should be issued. 

The record reflects that the veteran was provided a 
corrective VCAA notice letter on September 16, 2006 which 
informed the veteran of how VA determines the disability 
rating and effective dates per Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  To the extent that the Board requested the 
veteran be provided notice of what the evidence must show to 
establish an increased rating for balance loss, this appears 
to have been a drafting error.  The veteran is not service-
connected for balance loss nor has he ever sought service 
connection for such a disability.  Failure to provide the 
veteran with such notice did not cause any prejudice to the 
veteran and is considered harmless error.  Accordingly, part 
(1) of the Board's remand instructions has been satisfied.  

In September 2006 and again in December 2006 the VA Appeals 
Management Center (AMC) requested the veteran identify or 
submit any additional evidence he might have.  A copy of VA 
Form 21-4142, Authorization and Consent to Release 
Information, was provided to the veteran that would allow him 
to release private medical records to the VA.  Part (2) of 
the Board's remand instructions has been complied with. 

In October 2007 the veteran was provided a VA examination 
which included an opinion on whether the veteran's back 
disability was secondary to his pes planus.  To the extent 
that the Board's remand requested an opinion pertaining to 
direct service connection, this appears to have been a 
drafting error. As discussed above, the veteran was denied 
service connection for his lumbar spine on a direct basis in 
1946 and 1949.  He has not sought to reopen this issue, in 
fact, his October 2002 claim, the November 2003 notice of 
disagreement and the February 2004 substantive appeal (VA 
Form 9) specifically requested secondary service connection 
only.  To the extent the RO provided notice of the elements 
necessary to establish service connection on a direct basis, 
or discussed as much in the August 2003 rating decision, such 
additional notice constitutes harmless error and does not 
prejudice the veteran.  A medical opinion discussing the 
theory of direct service connection was not necessary as the 
veteran had not claimed as much. Accordingly, part (3) of the 
Board's remand instructions have been complied with to the 
extent necessary. 

Part four of the Board's remand instructions requested a VA 
examination and opinion of the veteran's right knee, left 
knee and left hip condition.  Such was accomplished in 
October 2007.  

With respect to the Board's fifth and sixth remand 
instructions, the December 2007 SSOC stated that the 
development requested by the Board had been completed and 
readjudicated the veteran's claims of a right knee, left 
knee, left hip and lumbar spine disability.  Accordingly the 
Board's remand instructions have been complied with.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance]. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for secondary service connection in a letter 
from the RO dated November 18, 2002 and in a letter from the 
AMC dated September 16, 2006, which included a request for 
evidence of "evidence of a relationship between your claimed 
condition and your service-connected condition." 

Crucially, the AMC informed the veteran of VA's duty to 
assist him in the development of his claim in the above-
referenced September 2006 letter, whereby the veteran was 
advised of the provisions relating to the VCAA.  
Specifically, the veteran was advised that VA would assist 
him with obtaining "relevant records from any Federal 
agency.  This may include medical records from the military, 
from VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration."  With respect to private treatment records, 
the letter informed the veteran that the VA would make 
reasonable efforts to obtain private or non-Federal medical 
records to include "records from State or local government, 
private doctors and hospitals, or current or former 
employers."  Furthermore, the VA included VA Form 21-4142, 
Authorization and Consent to Release Information, which the 
veteran could complete to release private medical records to 
the VA.  

The September 2006 letter further emphasized:  "You must 
give us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." [Emphasis as in the original] 

The AMC additionally requested that the veteran should submit 
"[a]ny or all of the following listed evidence." An 
exhaustive list of potential evidence was then provided 
including, inter alia, the "dates of medical treatment 
during service," "[r]ecords and statements from service 
medical personnel (nurses, corpsmen, medics, etc.)," 
"[e]mployment physical examinations," and "[i]nsurance 
examination reports." The veteran was also advised to send 
"any medical reports you have."  This complies with the 
"give us everything you've got" provision contained in 38 
C.F.R. § 3.159(b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the AMC.

Finally, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced September 2006 letter which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective dates, the September 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained 
portions of the veteran's service medical records, copies of 
his private medical records and provided him with several VA 
examinations.  

As noted above, the veteran's complete service medical 
records are not associated with the claims folder.  The 
record indicates that service records pertaining to the 
veteran's second period of service were destroyed in a July 
1973 fire at the National Personnel records Center (NPRC) in 
St. Louis, Missouri.  After review of the entire record, the 
Board believes that any further search would be an exercise 
in futility. Cf. Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999) [VA's efforts to obtain service department records 
shall continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

A disability that is proximately due to, or the result of, a 
service-connected disability shall be service connected.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310 (71 Fed. Reg. 52744 (Sept. 
7, 2006)); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Since VA has been complying with Allen since 1995, the 
aforementioned regulatory amendment effects no new 
liberalization or restriction in this appeal.

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

With respect to Wallin element (1), medical evidence of a 
current disability, the veteran has been diagnosed with 
degenerative disc disease and degenerative joint disease of 
the lumbar spine, osteoarthritis in his right and left knees, 
and bursitis of the left hip.  See October 2007 VA 
examination report.  Accordingly, Wallin element (1) has been 
satisfied for these issues. 

With respect to Wallin element (2), service connection for 
bilateral pes planus is in effect.  Wallin element (2) has 
also been satisfied. 

With respect to crucial Wallin element (3), the record 
contains several medical opinions which address the issue of 
medial nexus between the veteran's back, right knee, left 
knee and left hip disabilities and his service-connected pes 
planus. 

In the above-mentioned October 2007 VA examination, the 
examiner concluded that "it is less likely as not that the 
veteran's" lumbar spine, right and left knee and left hip 
disability are related to his service-connected pes planus. 

Specifically, with respect to the veteran's back condition, 
the October 2007 VA examiner stated that while pes planus may 
cause lumbar strain, it "is not known to cause degenerative 
disc and degenerative joint disease in the lumbar spine."  
Similarly, "bilateral pes planus . . . does not cause 
rheumatoid arthritis or osteoarthritis in the knees."  With 
respect to the veteran's left hip condition, the examiner 
stated that bursitis is an inflammatory condition which is 
not caused by pes planus, the veteran's bursitis "is more 
likely than not related to [his] history of rheumatoid 
arthritis." 

The October 2007 VA examination report also stated that the 
veteran's "lumbar spine condition, right and left knee 
condition, and left hip condition was not aggravated due to 
the veteran's bilateral pes planus condition.  The natural 
course of the veteran's lumbar spine disease, bilateral knee 
disease and left hip condition has not been aggravated or 
worsened by the veteran's service-connected bilateral pes 
planus." 

Similarly, a June 2003 VA examiner stated: 

[w]hile pes planus can indeed alter the mechanics 
of the lower extremities and back, the alteration 
is primarily of a soft tissue musculotendinous 
alteration.  This veteran's problems with his 
joints are of a degenerative nature.  This veteran 
has been extremely obese, weighing well over 300 
pounds for a good portion of his adult life.  It is 
likely as not that the excessive load carried by 
the aforementioned structures is responsible for 
the degenerative changes rather than that of the 
service-connected pes planus.

In support his claim the veteran has submitted a November 14, 
2002 letter from C.D.R, D.O. and a November 12, 2002 letter 
from L.G.S., D.C. 

In his November 12, 2002 letter, L.G.S. stated that "the 
chronic degenerative instability in [the veteran's] lower 
back has been and continues to be aggravated and quite 
possible [sic] caused from compensatory gait changes due to 
bilateral Pes Planus."  L.G.S. also stated that the 
"degenerative arthritis and pain in the veteran's knees and 
hips is also secondary to biomechanical compensatory changes 
in his gait and weight bearing postures."  

The November 14, 2002 letter from C.D.R. stated that "flat 
feet may lead to increased torsion and mechanical problems in 
both the knees and low back.  It is my opinion that although 
meniscus problems and osteoarthritis may occur in people 
without flat feet that in [the veteran's] case the flat feet 
have been the primary biomechanical abnormality that has led 
to the development of osteoarthritis in the knee."  While 
C.D.R. stated that flat feet may cause increased torsion and 
mechanical problems in the lower spine, he did not attribute 
the veteran's degenerative joint disease or degenerative disc 
disease to his service-connected flat feet.  C.D.R. did not 
comment on the veteran's left hip condition. 

At this juncture it is important to acknowledge that the 
Board has the authority to "discount the weight and probity 
of evidence in the light of its own inherent characteristics 
and its relationship to other items of evidence."  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  
However, the Court has held that the Board may not reject 
medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993), and Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part: 

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

The Board has carefully evaluated the medical evidence, and 
for reasons stated immediately below finds the opinions of 
the October 2007 and June 2003 VA examiners to be more 
persuasive than the opinions contained in the November 2002 
letters from C.D.R. and L.G.S.  

As noted above, both C.D.R. and L.G.S. base their opinions on 
the premise that the veteran's pes planus resulted in 
compensatory changes such as increased torsion and mechanical 
problems as well as changes in gait and weight bearing 
postures.  C.D.R. and L.G.S. maintain that these compensatory 
changes caused the veteran's lumbar spine, right knee, left 
knee and left hip disabilities. 

The June 2003 VA examiner specifically addressed, and 
dismissed, the above-mentioned premise in his opinion, 
stating: "[w]hile pes planus can indeed alter the mechanics 
of the lower extremities and back, the alteration is 
primarily of a soft tissue musculotendinous alteration.  This 
veteran's problems with his joints are of a degenerative 
nature."  The June 2003 VA examiner went on to state that 
the problems associated with the veteran's joints were due to 
his excessive weight pointing out that the veteran has 
weighed over 300 pounds for many years and that this 
excessive weight carried by the veteran's bilateral knees and 
lower back has caused the degenerative changes resulting in 
his current disabilities.  

Similarly, after specifically noting that other health care 
providers have attributed the veteran's lumbar spine, right 
knee, left knee and left hip condition to his pes planus, the 
October 2007 VA examiner stated pes planus was not 
responsible for the veteran's disabilities.  He specifically 
stated that "pes planus is not known to cause degenerative 
disc disease and degenerative joint disease in the lumbar 
spine," "osteoarthritis in the knees" or bursitis.  

The Board notes that the October 2007 and June 2003 VA 
examiners specifically addressed and refuted the underlying 
premise of C.D.R. and L.G.S. medical opinions.  Furthermore, 
as identified by the June 2003 VA examiner, the veteran has 
been overweight for many years and it "is as likely as not 
that" that the "excessive load carried by" the veteran's 
back, hips and knees caused his degenerative changes. 

Medical treatment records from October 27, 1999 list the 
veteran's height as 6' 11/2" with shoes and his weight as 303 
pounds.  The Board takes judicial notice that the average 
weight for a height of 72-73 inches is somewhere between 132-
182 pounds.  See The Merck Manual of Diagnosis and Therapy, 
Section 1, Chapter 6, Table 6-1 (18th Ed. 2006).  The 
veteran's reported weight of 303 pounds is well over the 
average weight for the veteran's height.  In light of this, 
the Board finds that C.D.R. and L.G.S.'s failure to address 
the impact of the veteran's weight on his back, knees and hip 
to be significant. 

Based on the failure of the C.D.R. and L.G.S. to address the 
impact the veteran's weight had on his degenerative 
conditions, and the thoroughly explained opinions of the June 
2003 and October 2007 VA examiners, the Board finds that the 
weight of the probative evidence does not establish a medical 
nexus between the veteran's claimed conditions and his 
service-connected pes planus.  Accordingly, Wallin element 
(3) has not been met and the veteran's claim fails on this 
basis.  

ORDER

Entitlement to service connection for degenerative joint and 
degenerative disc disease of the lumbar spine claimed as 
secondary to service-connected pes planus, is denied. 

Entitlement to service connection for a left knee disability 
claimed as secondary to service-connected pes planus, is 
denied. 

Entitlement to service connection for a right knee disability 
claimed as secondary to service-connected pes planus, is 
denied. 

Entitlement to service connection for a left hip disability 
claimed as secondary to service-connected pes planus, is 
denied. 

REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
issue of entitlement to service connection for right hip 
disability as secondary to service-connected pes planus must 
be remanded for further development.  

As noted in the Introduction, the veteran's case was remanded 
for additional evidentiary and procedural development in 
September 2006.  As part of that remand the Board requested a 
medical examination and opinion be obtained for the veteran's 
claimed disabilities.  Due to a drafting error, a medical 
examination was not requested for the veteran's right hip 
disability.  This must be accomplished. 

This issue presents certain medical questions which cannot be 
answered by the Board. See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions]. These 
questions concern the relationship, if any, between the 
degenerative changes in the veteran's right hip and his 
service-connected bilateral pes planus. These questions must 
be addressed by an appropriately qualified physician. See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2007) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].

Accordingly, the case is REMANDED for the following action:

1.  VBA should then arrange for a 
physician to review the veteran's VA 
claims folder and to provide an opinion, 
with supporting rationale, as to whether 
the veteran has a right hip condition is 
secondary to (i.e., caused or aggravated 
by) his service-connected bilateral pes 
planus.  If the examiner determines that 
the veteran has a disorder that has been 
aggravated by a service-connected pes 
planus, the examiner should report the 
baseline level of severity of said 
disorder prior to the onset of 
aggravation, or by the earliest medical 
evidence created at any time between the 
onset of aggravation and the receipt of 
medical evidence establishing the current 
level of severity.  If some of the 
increase in severity of the nonservice-
connected disorder is due to the natural 
progress of the disease, the examiner 
should indicate the degree of such 
increase in severity due to the natural 
progression of the disease.

If the reviewing physician determines that 
physical examination and/or diagnostic 
testing of the veteran is necessary, such 
should be scheduled. A report should be 
prepared and associated with the veteran's 
VA claims folder.  A complete rationale 
for any opinion should be provided.

2. After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the veteran's claims of entitlement to 
service connection for a right hip 
condition as secondary to service-
connected pes planus. If the benefit 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case and given an 
appropriate opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


